Lumpkin, Justice.
An indictment was returned against Seales and two other persons for the offense of burglary. Seales was convicted, and made a motion for a new trial, to the overruling of which he excepted.
1. Among other things, the court charged: “The evidence as to stolen property, as to recovering possession of any property, was offered by the State to show that the defendant had possession of stolen property, and is only to fix the crime upon him.” The language quoted contains at least an intimation that the evidence in question would seiwe to fix the crime upon the accused, if the jury should believe that he was, in fact, in possession of the property alleged to have been stolen. If the court,had said that the State’s purpose in offering this evidence was to show guilt on *693the part of the accused, accompanying this statement with proper instructions with -reference to the possession of stolen property, the charge would have been unobjectionable; but the precise language used was calculated to mislead the jury into the belief that the fact as to the possession of the stolen property was a conclusive test of guilt, when, accurately speaking, it was only a circumstance from which guilt might be inferred.
2. The court also gave a charge to the jury in the language quoted in the second head-note, which we do not think was a proper instruction. In the trial of a criminal case, the jury ought not to use the same rules of evidence, or the same reasoning, they would use “anywhere else on any question outside the court-house.” None but the Infinite can know what rules of evidence or what methods of reasoning persons serving as jurors may invoke in transacting their business, or in dealing with other affairs, at their homes or any other places. Criminal cases must be tried by the rules of evidence prescribed by law, and the reasoning of the jury should be in accord with these rules, under proper instructions from the bench. Judgment reversed.